Name: 1999/84/EC: Commission Decision of 19 January 1999 amending Decision 95/232/EC on the organisation of a temporary experiment pursuant to Council Directive 69/208/EEC in order to establish conditions to be satisfied by the seed of hybrids and varietal associations of swede rape and turnip rape (notified under document number C(1999) 74)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  means of agricultural production;  agricultural policy;  marketing
 Date Published: 1999-02-02

 Avis juridique important|31999D00841999/84/EC: Commission Decision of 19 January 1999 amending Decision 95/232/EC on the organisation of a temporary experiment pursuant to Council Directive 69/208/EEC in order to establish conditions to be satisfied by the seed of hybrids and varietal associations of swede rape and turnip rape (notified under document number C(1999) 74) Official Journal L 027 , 02/02/1999 P. 0031 - 0031COMMISSION DECISION of 19 January 1999 amending Decision 95/232/EC on the organisation of a temporary experiment pursuant to Council Directive 69/208/EEC in order to establish conditions to be satisfied by the seed of hybrids and varietal associations of swede rape and turnip rape (notified under document number C(1999) 74) (1999/84/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by Directive 96/72/EEC (2), and in particular Article 12a thereof,Whereas Commission Decision 95/232/EC (3), as amended by Decision 98/173/EC (4), established a temporary experiment under specified conditions with the aim of establishing the conditions to be satisfied by the seed of hybrids and varietal associations of swede rape and turnip rape;Whereas in the light of the experience gained in the course of the experiment which expires on 31 December 1998 further information needs to be collected at Community level with a view to drawing proper conclusions for possible future adaptations of Community provisions;Whereas it is therefore desirable to extend the period of the experiment under the same conditions with the aim of assessing whether adaptations should be made to the Community provisions in the future;Whereas it is necessary not to interrupt the continuity of the experiment;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 In Article 5(3) and (5) of Decision 95/232/EC, the date '31 December 1998` is replaced by '31 December 2000`.Article 2 This Decision shall take effect on 31 December 1998.Article 3 This Decision is addressed to the Member States.Done at Brussels, 19 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 169, 10. 7. 1969, p. 3.(2) OJ L 304, 27. 11. 1996, p. 10.(3) OJ L 154, 5. 7. 1995, p. 22.(4) OJ L 63, 4. 3. 1998, p. 30.